Opinion by the court.
Hnder the rule applicable in the consideration of this case the verdict of the jury cannot be disturbed. Code, sec. 8484.
The first and second assignments of error touching the action of the court in refusing to allow witnesses to answer certain questions cannot be considered, because the bills of exception do not show what the defendant expected or proposed to prove by either witness. Union Central Life Ins. Co. v. Pollard, 94 Va. 146.
For these reasons the writ of error cannot be awarded.

Writ of error refused.